EXHIBIT 10.1

 

COOPERATION AGREEMENT

 

This Cooperation Agreement is entered into as of February 1st, 2016 (the
EFFECTIVE DATE”) between JJ Explorer Tours Limited (“hereinafter refer as JJ”) a
Hong Kong corporation, with a registered office located at 1303 Technology
Plaza, 651 King’s Road, Hong Kong SAR and Gagfare Limited (hereinafter
“Gagare”), a Hong Kong corporation, with a registered office located at 1101,
11/F, Technology Plaza, 651 King’s Road, North Point, Hong Kong SAR. Both
parties will be referred as partner in this Agreement.

 

RECITAS

 

WHEREAS, “JJ” is in the licensed travel agency businesses, and

 

WHEREAS, “Gagfare” is in the business of online flight ticketing, and

 

WHEREAS, the parties desire to establish between them a business cooperation in
order to engage in the development, deployment and maintenance of the online web
site and mobile application platforms for Gagfare. Notwithstanding the
foregoing, the online web site and mobile application platforns (hereinafter
“the Platforms”) may be deployed and operates globally, as necessary.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 

Article 1. Definitions

 

1.1 “Government Approvals” of any action to be taken by a Party hereunder shall
mean such approval, authorization or confirmation of, consent to, or acceptance
of report on the action, together with such licenses, permits or other
permissions reasonably required for the action, all as the applicable statutes,
decrees, regulations and rulings of governmental authority may require to be
obtained in connection with the action from such governmental authority or from
political subdivisions thereof.

 

  1



 

  

Article 2. Organization and Capitalization of the Platforms

 

2.1 Cooperation. On the day of February 1st, 2016 or as soon as practicable
thereafter, JJ and Gagfare shall establish a cooperative partnership to develop,
deploy and maintain the Platforms covering the global markets.

 

2.2 Business Objective. The business objective of the Platforms shall engage
users to book and issue flight tickets through Gagfare.

 

2.4 Capital Contribution and Ownership

 

(a) The Platforms will be developed, deployed and maintained by JJ at JJ’s
costs.

 

(b) Gagfare grants the brand and business knowhow to JJ to develop the
Platforms.

 

(b) Neither Party may change or transfer any of its interest in the Platforms
without the prior written consent of the other Party.

 

Article 3. Confidentiality of Information

 

3.1 Confidentiality. Each Party agrees to keep in strict confidence (i) the
terms and conditions of this Agreement and (ii) any non-public information
obtained from the other Party in connection with or pursuant to this Agreement
or the transactions contemplated hereby (collectively, “Confidential
Information”) and to protect the Confidential Information with the same degree
of care normally used to protect its own confidential information of a similar
nature. Each Party agrees not to disclose or allow disclosure of any
Confidential Information to any third party and not to use any Confidential
Information, except, in each case, for the purposes of implementing and
enforcing this Agreement, without the prior written consent of the other Party.

 

3.2 Exceptions. The restrictions set forth in Section 3.1 shall not apply to any
Confidential Information:

 

(a)

which is or becomes generally available to the public through no fault on the
part of the receiving Party;

(b)

which is lawfully in the possession of the receiving Party prior to the
disclosure of such information by or on behalf of the other Party as can be
reasonably evidenced by appropriate documentation;

(c)

which lawfully becomes available to the receiving Party from a source other than
the other Party without any duty as to confidentiality or non-use; or

(d)

which is required to be disclosed or provided to any court, government or
regulatory body of competent jurisdiction pursuant to any law, rule, regulation,
judgment, decree or order; provided, however, that the receiving Party shall
give the other Party prompt written notice of such requirement and fully
cooperate with the other Party so that the other Party (as the case may be) may
obtain assurances that confidential treatment will be accorded to such
information.

 

  2



 

  

3.3 Measures to Keep Confidentiality. Each Party agrees that, prior to giving
access to any Confidential Information to any of its Affiliates or any of its or
such Affiliates’ respective directors, officers, employees, advisors,
consultants and agents pursuant to the exception provided in the Section 3.2, it
shall require each such Person to agree to be bound by all obligations of
confidentiality and non-use under this Article 3, and shall take all reasonable
steps to ensure that each such Person will comply with and perform such
obligations, in each case to the same extent as if they were direct parties to
this Agreement.

 

3.4 Survival of Termination. The obligations undertaken by the Parties under
this Article 3 shall survive the termination of this Agreement for any reason
and shall remain in effect and be binding on the Parties for a period of three
(3) years after the termination of this Agreement.

 

Article 4. Representations and Warranties of the Parties

 

Each Party represents and warrants to the other Party as of the date of this
Agreement: 

 

4.1 Corporate Existence and Authority. It is a company duly organized and
validly existing under the laws of its jurisdiction of incorporation. It has all
requisite corporate or other applicable power and authority to enter into and
perform its obligations under this Agreement, all consents, permits, licenses,
approvals and authorizations of, and registrations, declarations and other
filings with, any governmental agency, official or authority required in
connection with the execution, delivery and performance of this Agreement by
such Party have been duly obtained or made and are in full force and effect.

 

4.2 Due Authorization and Execution. Its execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action on
its part. This Agreement has been duly and validly executed and delivered by it
and, assuming due and valid authorization, execution and delivery of this
Agreement by the other Party, constitutes legally binding obligations
enforceable against it in accordance with the terms of this Agreement, except as
the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and equitable principles of general application.

 

  3



 

  

4.3 No Violation. Its execution, delivery and performance of this Agreement do
not and will not violate, breach or conflict with (i) its organizational
documents, (ii) any law, rule, regulation, judgment, order or decree applicable
to it or (iii) any agreement or instrument by which it is bound or to which any
of its assets or properties are subject.

 

4.4 No Litigation. There is no suit, action or other legal proceeding pending
or, to the best of its knowledge, threatened against it, which could reasonably
be expected to have a material adverse effect on its ability to enter into and
perform its obligations under this Agreement.

 

Article 5. Responsibilities of the Parties.

 

5.1 Responsibilities of JJ

 

Development, Deployment and Maintenance of the Gagfare online web and mobile
application platforms.

 

 

1.

Source code development of the Gagfare online web site and mobile applications
covering iOS and Android mobile platforms.

 

 

 

 

2.

Deployment of online Gagfare web server.

 

 

 

 

3.

Register and deployment of Gagfare mobile applications to Apple AppStore and
Google Play Store.

 

 

 

 

4.

Daily server and application maintenance and bug fixing.

 

 

 

 

5.

Implement enhancements when Gagfare business operation change.

 

 

 

 

6.

JJ will fully transfer the code ownership and rights to Gagfare by the end of
the Fifth year of this Agreement.

 

5.2 Responsibilities of Gagfare

 

 

1.

Grant JJ with the right to use Gagfare name and logo in the development and
operation of the Gagfare online web site and mobile applications.

 

 

 

 

2.

Provide and allow the use of business knowhow in the Gagfare business models to
be applied in the Platforms.

 

 

 

 

3.

Develop global marketing and business operations of Gagfare.

 

 

 

 

4.

By the end of the Fifth year of this Agreement, Gagfare will share 50% of the
net earning through the Platforms during the first five years period to JJ.

 

Article 6. Term and Termination

 

6.1 Term of Agreement. The term of this Agreement shall begin upon the execution
hereof by the Parties and shall continue for a FIVE (5) year period or (ii) this
Agreement is sooner terminated by the mutual agreement of the Parties.

 

6.2 Neither Party shall have the right to terminate this Agreement at any other
time, unless such termination is mutually agreed to by the Parties hereto. If
termination is mutually agreed by both parties, either Party shall have the
right to terminate this Agreement, effective as of the signing date, by
providing the other with written notice of termination at least thirty (30) days
in advance.

 

  4



 

  

Article 7. Governing Law and Dispute Resolution

 

7.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of HONG KONG Special Administrative Region without
giving effect to the conflict of laws rules thereof.

 

7.2 Dispute Resolution. Any dispute or controversy which may arise out of or in
connection to this Agreement shall be finally settled by arbitration in
accordance with the Rules of Conciliation and Arbitration of the International
Chamber of Commerce in effect at the time of arbitration. Arbitration shall take
place in HONG KONG before a tribunal of three (3) arbitrators selected in
accordance with the aforesaid rules. The award or decision of the arbitrators
shall be final and binding upon the Parties and shall be enforceable in any
court having jurisdiction over the Party against whom such award or decision is
sought to be enforced.

 

Article 8. Notice

 

8.1 Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed duly given, unless otherwise
expressly indicated to the contrary in this Agreement: (i) when personally
delivered; (ii) upon receipt of a telephone facsimile transmission with a
confirmed telephonic transmission answer back; (iii) three (3) days after having
been deposited in the mail, certified or registered, return receipt requested,
postage prepaid; or (iv) one (1) business day after having been dispatched by a
nationally recognized overnight courier service, addressed to a Party or their
permitted assigns at the addresses written below:

 

If to JJ:

 

1303 Technology Plaza, 651 King’s Road, Hong Kong SAR

 

If to Gagfare:

 

1101, 11/F, Technology Plaza, 651 King’s Road, North Point, Hong Kong SAR

 

  5



 

 

Article 9. Miscellaneous Provisions

 

9.1 Assignment. Neither Party shall assign or transfer any of its rights or
obligations hereunder without the prior written consent of the other Party, even
to a successor in ownership of all or substantially all of the assets of the
assigning Party if the successor in ownership expressly assumes in writing the
terms and conditions of this Agreement. Any such attempted assignment without
written consent will be void. This Agreement shall ensure to the benefit of and
shall be binding upon the valid successors and assigns of the Parties.

 

9.2 Entire Agreement. This Agreement embodies the entire agreement of the
Parties with respect to the subject matter hereof and supersedes and cancels any
and all prior understandings or agreements, oral or written, in relation hereto,
which may exist between the Parties. No oral explanation or oral information
provided by either Party shall alter the meaning or interpretation of this
Agreement.

 

9.3 Taxes. Each Party shall be solely responsible for the payment of any taxes
assessed by any governmental authority on such Party in connection with or
arising out of this Agreement or the transactions contemplated hereby.

 

9.4 Amendment. No amendment or change hereof or addition hereto shall be
effective or binding on the Parties unless reduced to writing and executed by
the duly authorized representatives of the Parties.

 

9.7 Unenforceable Terms. If any of the provisions of this Agreement is held
invalid or unenforceable under the applicable law of any jurisdiction, the
remaining provisions of this Agreement shall not be affected thereby, and such
invalidity or unenforceability shall not invalidate or render unenforceable that
provision in any other jurisdiction. In such event, the Parties agree that the
provisions of this Agreement shall be modified and reformed so as to give effect
to the original intent of the Parties as closely as possible with respect to the
provision that was held invalid or unenforceable.

 

9.8 Non-Waiver. The failure or delay of a Party to require performance by the
other Party of any provision of, or any obligation under, this Agreement shall
not constitute a waiver thereof, nor shall such failure or delay affect that
Party’s right to require performance of such or any other provision or
obligation at a later time.

 

9.9 Further Assurances. Each Party shall, at the request and cost of the other
Party, execute or procure the execution of such documents and do or procure the
doing of such other acts and things as such other Party may reasonably request
for the purpose of giving effect to the terms of this Agreement or giving such
other Party the full benefit of the provisions of this Agreement.

 

9.10 Disclaimer of Agency. This Agreement shall not be deemed to constitute
either Party the agent of the other Party.

 

9.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which, taken together,
shall constitute one and the same instrument, it being understood that the
Parties need not sign the same counterpart.

 

  6



 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

For and on behalf of JJ Explorer Tours Limited

 

/s/ Leung Tin Lung David

 

 

Mr Leung Tin Lung David, Director

 

 

 

 

 

Date: 1 February, 2016

 

 

 

 

 

For and on behalf of Gagfare Limited

 

 

 

 

 

/s/ Leung Tin Lung David

 

 

 

 

 

Mr Leung Tin Lung David, Director

 

 

Date: 1 February, 2016

 

 

 

  7

 